 

Strategic Alliance Agreement

 

This agreement is made and entered into this 10th day of January, 2018 by and
between Bravatek Solutions, Inc., a corporation organized under the laws of the
State of Colorado, (“Bravatek”), with an address at 2028 E. Ben White Blvd.,
Unit #240-2835, Austin, Texas 78741 and Fazync LLC, a limited liability company
organized under the laws of the State of Colorado with an address at 2376 Gold
River Drive, Rancho Cordova, CA 95670 (“Fazync”). Fazync is a wholly owned
subsidiary of publicly traded company Intelligent Highway Solutions, Inc.,
(“IHSI”), a Nevada corporation.

 

Whereas, Bravatek is a corporation, which has technical expertise in
security-related software, tools and systems/services (including telecom
services) to support, deploy and test its current and potential customers’ most
critical initiatives.

 

Whereas, Fazync is a company engaged in the business of providing energy-saving
solutions and capabilities to the Critical Infrastructure/Key Resources arena.

 

Whereas, the parties desire to enter into a business relationship which will
designate Bravatek as the project based business partnership channel for
governmental and non-governmental departments / agencies / units for the purpose
of promoting Fazync relevant capabilities, products and/or service solutions.
Now therefore, the parties mutually agree to enter into a strategic alliance
under the following terms and conditions:

 

1) Duties of Bravatek

 

Bravatek agrees to serve as a non-exclusive project sales lead finder for
Fazync. In this capacity, Bravatek will use its best efforts to provide the
following services to Fazync

 

  a. Promote, market and introduce the Products to prospective clients in the
government space nationwide.         b. Provide a quarterly Pipeline or project
information leads report to Fazync a monthly basis which contains a 3-month
rolling forecast of potential sales.         c. Follow-up on on-going project
leads that Fazync actively engaged with or believes is appropriate.         d.
Provide Fazync with any promotional materials, technical papers, white papers,
proposals, etc. prior to publication or delivery to prospective clients.

 

 

 

 



2) Duties of Fazync

 

Fazync agrees to use its best efforts to promote and support project lead
finding and after-sales support of Bravatek by:

 

  a. Listing Bravatek in all appropriate sales and marketing materials as a
non-exclusive alliance partner (with focus of government customers)         b.
Provide timely responses to both technical and administrative questions posed by
Bravatek.         c. Promote Bravatek’s product and service offerings whenever
possible.         d. Aid Bravatek in the writing of any
technical/marketing/sales documents when requested and participate in
mutually-agreed upon sales calls.         e. Provide Bravatek with co-branded
marketing material that can be emailed or handed to prospective clients.


 

3) Obligations of the Parties

 

Bravatek and Fazync agree to jointly:

 

  a. Develop and implement a joint Product Solution and Application Strategy
whereby targeted markets/potential client-types/applications are mutually agreed
upon;         b. Support each other in all agreed-upon technical, marketing and
promotional efforts;         c. Develop a joint strategy for developing new
product/services/capabilities to mutually benefit both parties;         d.
Utilize each other as Preferred Vendors for services whenever possible upon
mutual agreement.

 

4) Compensation

 

When custom Products are designed, developed and to be delivered to
Bravatek-identified perspective clients, the parties shall agree to a proposed
sales price for use during the project in writing prior to the commencement of
each project.

 

 

 

 

For any Product or Solution sold to any perspective clients introduced by
Bravatek registered with Fazync via email to IHSI’s CEO, Devon Jones, and
delivered through Bravatek or a Fazync -designated distribution affiliate(s) or
sales channel(s), Bravatek will receive a lead-finder fee, to be mutually
discussed and finally decided by Fazync at the range of minimum of 10% to
maximum of 20% of project revenue, with an exact fee to be depending upon the
overall project sales margin and cost of development and delivery of each
project, payable NET 30 days after each client payment on delivered products
received at Fazync bank account.

 

5) Confidentiality

 

“Confidential information” shall mean any and all technical and non-technical
information, documents and materials related to client projects of party and
products, services and business of each of the parties. Fazync and Bravatek
agree to maintain in strict confidence and not to disclose or disseminate, or to
use for any purposes other than performance of the projects, the Confidential
Information disclosed.

 

The obligation of non-disclosure shall not apply to the following:

 

  a. Information at or after such time that is publicly available through no
fault of either party         b. Information at or after such time that is
disclosed to either party by a third party entitled to disclose such information
        c. Information which is required by law to be disclosed to federal,
state or local authorities.

 

6) Term of Confidentiality

 

For a period of five (5) years after termination of this Agreement, the parties
shall treat as confidential all information and take every reasonable precaution
and use all reasonable efforts to prevent the unauthorized disclosure of the
same. The parties agree to take all steps reasonably necessary and appropriate
to ensure that their employees, agents, and/or assistants treat all information
as confidential and to ensure that such employees, agents, and/or assistants are
familiar with and abide by the terms of this Agreement.

 

7) Term

 

The term of this Agreement is twelve (12) months from the date hereof, and will
be automatically renewed for one (1) additional twelve month period unless
either party shall notify the other in writing of its intention not to renew.
Such notice must be given ninety (90) days prior to expiration of the original
term. This Agreement may also be terminated by either party upon ninety (90)
days written notice.

 

 

 

 

8) Notices

 

Any notices required under this Agreement shall be delivered to:

 

Bravatek Technologies, Inc.

2028 E. Ben White Blvd.

Unit #240-2835

Austin, Texas 78741

 

Fazync, Inc.

2376 Gold River dr.
Ranch Cordova, CA 95670

 

9) Governing Law

 

This Agreement is entered into in the State of Texas and shall be interpreted
according to the laws of the State of Texas.

 

10) Indemnification

 

Fazync shall indemnify Bravatek, its directors, officers and employees, for any
and all damages, costs, expenses, and other liabilities, including reasonable
attorney’s fees and court costs incurred in connection with any third-party
claim, action or proceeding arising from the negligence or intentional
misconduct of Fazync or breach of Fazync of any of its obligations under this
Agreement.

 

Bravatek shall indemnify Fazync, its directors, officers and employees, for any
and all damages, costs, expenses, and other liabilities, including reasonable
attorney’s fees and court costs, incurred in connection with any third-party
claim, action or proceeding arising from the negligence or intentional
misconduct of Bravatek or breach of Bravatek of any of its obligations under
this Agreement.

 

11) Modifications

 

No changes or modifications of this Agreement or any of its terms shall be
deemed effective unless in writing and executed by the parties hereto.

 

12) Assignment

 

This Agreement shall not be assignable by either party without the prior written
consent of the other party.

 

13) Entire Agreement

 

This Agreement represents the complete and entire understanding between the
parties regarding the subject matter hereof and supersedes all prior
negotiations, representations, or agreements, either written or oral, regarding
this subject matter.

 

 

 



 

This Agreement shall not be considered accepted, approved or otherwise effective
until signed by the appropriate parties.

 

Bravatek Technologies, Inc. Fazync LLC           By:     By:             Name:
Thomas A. Cellucci   Name: Devon Jones           Title: CEO   Title: Manager    
      Date: January 10, 2018   Date: January 10, 2018

 





 

 

 



